Citation Nr: 0206972	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for fractures of 
the mandible at the symphysis and condyles with 
temporomandibular joint (TMJ) syndrome, avulsion of teeth 
numbers 8 and 24, and fracture of tooth number 9, currently 
rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for lacerations of 
the left eyebrow and mouth, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975 and May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a November 1996 rating decision by the St. Petersburg, 
Florida Regional Office (RO).  During this appeal an August 
1997 rating action corrected the service-connected laceration 
of an eyebrow to correctly reflect that it affected the left 
and not the right eyebrow.  Generally see Gifford v. Brown, 6 
Vet. App. 269 (1994).  This case was previously before the 
Board in November 1998 and remanded for additional 
development and adjudication.


FINDINGS OF FACT

1.  The veteran's fractures of the mandible at the symphysis 
and condyles with temporomandibular joint syndrome, avulsion 
of teeth numbers 8 and 24, and fracture of tooth number 9 is 
manifested by pain on use and a maximum jaw opening of 3.5 
centimeters (35 millimeters).

2.  The veteran is currently receiving the maximum rating 
provided for mandible fracture residuals.

3.  The veteran is shown to have no more than moderate 
disfigurement of the left eyebrow and lip.  The service-
connected scar residuals are not shown to result in complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement, nor is there 
marked discoloration, color contrast, or the like.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for fractures of the mandible at the symphysis and condyles 
with temporomandibular joint syndrome, avulsion of teeth 
numbers 8 and 24, and fracture of tooth number 9 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for scar residuals of the left eyebrow and lip have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision in July 1984, the RO granted service 
connection and assigned noncompensable ratings, for fractures 
of the mandible and condyles with avulsion of teeth numbers 8 
and 24 and fracture of tooth number 9 as well as lacerations 
of the right eyebrow and mouth (later corrected to left 
eyebrow).  Service connection was based on service medical 
records, which revealed the veteran, had a history of facial 
lacerations and trauma to the mouth as a result of a motor 
vehicle accident.

The veteran filed an increased rating claim in July 1996.  In 
support of his claim are private outpatient treatment records 
from W.A. Greider, D.M.D., dated from 1993 to 1996, which 
primarily show routine dental treatment.

At his RO hearing in June 1997, the veteran testified that he 
had displacement of the mandible with the loss of jaw motion 
or chewing function.  He testified that in service he 
underwent dental surgery that caused misalignment of the 
teeth and that subsequent dentists have been unable to 
provide proper alignment.  He testified that this causes 
difficulty and painful chewing.  He testified that he was 
restricted in how far he could open his mouth and that at a 
certain point he had a pulling sensation.  He was not 
currently receiving treatment.  With respect to the scars the 
veteran testified that they were not tender to the touch and 
that there had been no bleeding, cracking, calluses or 
blistering.  Occasionally the scars itch and develop a slight 
change in color but do not limit his ability to move his 
eyebrow, eyelid or mouth.  He does not use any creams or 
lotions on the scars.  

The veteran submitted a report from his private dentist dated 
in October 1984, which shows evaluation for complaints of 
severe headaches and pain around the masseter muscle area and 
soreness around the TMJ area and difficulty in masticating 
his food properly.  On examination his bite was an end-to-end 
relationship, he was occluding on five cusps and had a 
midline deviation of about 3-4 millimeters, occlusal trauma 
on excursions, an open anterior bite, sore external and 
internal pterygoid muscles and generalized 4-7 millimeters 
periodontal pockets.  The examiner noted the upper anterior 
bridge should be redone because of open margins.  The veteran 
was referred to a TMJ specialist.  

During VA dental examination in July 1997 the examiner 
reported the veteran's history of mouth trauma which resulted 
in fractures and loss of teeth.  The fractures were reduced 
and fixated by a surgeon who reportedly indicated to the 
veteran that he might encounter problems with occlusion.  The 
veteran reported that afterwards he noticed his bite had 
changed and that his teeth were only "hitting in the rear."  
He reported further treatment from a dentist who "ground the 
teeth" to try to correct the occlusion and who fabricated a 
fixed bridge for teeth 7 -9.  The veteran's current 
complaints were of continued problems with chewing, in that 
he could not bite with his front teeth, pain in the lower 
front teeth triggered only by touching or shaving the skin 
beneath the chin and TMJ pain with hard chewing.  The veteran 
also indicated that on occasion one or the other TMJ locks 
and has to be forced close by biting hard.  

Examination revealed TMJ pain on wide opening but no crepitus 
was evident.  The inter-incisal range was 4.5 centimeters.  
In centric occlusion there was no contact from teeth numbers 
20 to 27.  Lateral excursions appeared within normal limits.  
In protrusive there was no anterior contact.  A three 
centimeter semicircular scar was noted at the chin; a three 
centimeter scar extended from the right of the midline of the 
lower lip inferiorly and to the left; a 1.5 centimeter scar 
was noted horizontally in the mucosa at the inner aspect of 
the lower lip.  Facial symmetry appeared intact.  There was 
radiographic evidence of alveolar bone loss, especially the 
right molar region and stainless steel ligature wire was 
noted at the inferior border of the left mandible (bicuspid 
region).  The examiner noted that any loss of function would 
appear to be related to the chief complaints noted 
previously.  

In a June 1997 rating decision the RO increased the rating 
for the fracture residuals to 10 percent effective July 17, 
1996, the date of the claim.  The evaluation for the scars 
was continued as noncompensable.  

Pursuant to a Board remand in November 1998 the RO obtained 
private treatment records of 1998 and 1999 showing ongoing 
dental treatment.  

VA dental examination in May 1999 the examiner noted the 
veteran's history of a motor vehicle accident and treatment 
for multiple fractures of the mandible.  Three teeth were 
lost in the accident, including one lower anterior and that 
this space was closed when the mandible was repaired.  The 
veteran's chief complaints were that the jaw locks up while 
chewing firm food like steak, tenderness under the chin where 
the wire was located and pressure in that area caused 
numbness and pain in the four bottom teeth.  The examiner 
also noted scars on the lip, chin and eyebrow.  

Examination revealed no crepitus or pain at the TMJs.  The 
inter-incisal range equal 3.5 centimeters and excursions were 
within normal limits.  The midline appeared intact.  The lip 
scar was 4 centimeters extending from the right of midline of 
lower lip and descending to the left at a 45 degree angle and 
at the chin a 2.5 centimeter scar at the anterior aspect of 
the left chin with stellate appearance at its center.  There 
was a 2.5 centimeter scar curving vertically upward from 
above the left eyebrow.  There was a one-centimeter scar 
extending vertically, and laterally to the other scar.  The 
examiner noted that if a more detailed analysis of the 
sequelae of the mandibular fracture was required, evaluation 
by and Oral and Maxillofacial surgeon was recommended.  X-
rays revealed generalized alveolar bone loss and evidence of 
stainless steel wire at the left mandible.  Facial asymmetry 
was modified by scarring.  There was no obvious loss of 
facial substance.  

Examination of the veteran's facial scars revealed tenderness 
of the lip and chin area that was sensitive to touch.  There 
was no adherence or evidence of ulceration and the texture 
was described as "okay."  There was slight depression of 
the scar on the left eyebrow.  There was no edema or keloid 
formation and only minimal tissue loss.  The examiner noted 
some disfigurement secondary to the scars.  Medical 
photographs were taken and included with the report.

In January 2000, the RO assigned a 40 percent evaluation for 
the fracture residuals and a 10 percent evaluation for the 
facial scars.  


Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record, 
in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The veteran has subsequently undergone VA 
compensation examinations in July 1997 and May 1999 and 
copies of the examination reports have been associated with 
the file.  Moreover, the record reflects that the Statement 
of the Case (SOC) and Supplemental SOCs addressed the law and 
the evidentiary shortcomings of the veteran's claims.  The 
veteran has been afforded a personal hearing in June 1997.  
Further, and also pursuant to the Board Remand in 1998, the 
RO collected medical records from all health care providers 
identified by the veteran.  He has not alluded to other 
evidence not of record and, indeed, the Board is unable to 
identify any such evidence.  Thus, the veteran has received 
the notice and the assistance contemplated by law.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Thus, the claims are ready to be 
reviewed on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

1.  Mandible Fracture Residuals

Under Diagnostic Code 9905, limited motion of the inter-
incisal range from 31 to 40 millimeters warrants a 10 percent 
evaluation, from 21 to 30 millimeters warrants a 20 percent 
evaluation, from 11 to 20 millimeters warrants a 30 percent 
evaluation, and from 0 to 10 millimeters warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 4 millimeters warrants a 10 percent 
evaluation.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.159, Diagnostic Code 9905 (2001).

The record reveals that the veteran sustained an injury to 
his face during his military service and that as a result of 
his inservice injury, he sustained multiple fractures to the 
mandible, resulting in chronic residual disability productive 
of pain and impairment.  During the course of this appeal, 
the RO subsequently assigned a maximum 40 percent rating for 
limitation of motion of the TMJ articulation under Diagnostic 
Code 9905.  

Based on the entire evidence of record, the Board finds that 
an increased rating for the veteran's service-connected 
mandible fracture residuals is unwarranted.  The Board notes 
that the finding of limitation of inter-incisal range to 
approximately 35 millimeters is greater than the minimum 
limitation (of 10 millimeters) which is necessary for 
assignment of a 40 percent evaluation.  In fact, the 
veteran's range of motion to 35 millimeters warrants only a 
10 percent evaluation under strict application of the rating 
schedule. 

The evidence also shows the disability is manifested by the 
jaw locking up while chewing, tenderness, numbness and pain.  
However, as the currently assigned 40 percent rating under 
Diagnostic Code 9905 represents the maximum available rating 
under that Code (consistent with limitation of motion of the 
temporomandibular articulation), application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 as mandated by DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), does not provide a basis upon 
which an evaluation greater than 40 percent may be assigned.  
Thus, with respect to the veteran's mandible fracture 
residuals, Diagnostic Code 9905 would not provide a basis for 
a rating in excess of 40 percent, and the Board is not 
required to consider functional loss due to pain.  Johnston 
v. Brown, 10 Vet.App. 80, 84-85 (1997).

The Board has also considered the veteran's symptoms in the 
context of other diagnostic codes.  Higher ratings are 
assignable under other codes where there is complete loss of 
the mandible, loss of about a half of the mandible, loss of 
the ramus, or loss of more than half the maxilla.  38 C.F.R. 
§ 4.124a, Codes 9901, 9902, 9906 or 9914 (2001).  
Significantly, however, the record contains no clinical 
findings, which would support assignment of such higher 
schedular ratings in this case.

Additionally, the clinical evidence does not show that the 
service-connected mandible fracture residuals present such an 
unusual or exceptional disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2001).

2.  Facial Scars

Under Code 7800 a rating of 10 percent is warranted for scars 
of the head, face or neck that are moderately disfiguring.  A 
30 percent evaluation is appropriate where the disfiguring 
scar of the head, face or neck is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  The maximum 50 percent rating is 
appropriate when there is a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Code 
7800 (2001). 

A review of the medical evidence reveals very few, if any, 
clinical findings attributable to the facial scars, including 
when the veteran recently underwent VA examination in 1999.  
At that time there was tenderness of the lip and the chin 
area was sensitive to touch.  There was slight depression of 
the scar on the left eyebrow. 

The scars in question were well healed with no edema or 
keloidation demonstrated.  The examiner noted some 
disfigurement secondary to the scars.  However, there were no 
findings of marked and unsightly deformity of the eyelid or 
lip.  There was no marked discoloration or color contrast.  
Neither the color photographs associated with the May 1999 
examination, nor the description in the examination report 
suggests that the scars produce marked or unsightly deformity 
of the lip or are otherwise severe.  The Board concludes, 
based upon its review of the evidence before it, that scars 
of the left eyebrow and mouth are no more than moderately 
disfiguring.  An increased evaluation, therefore, is not 
warranted.

Under the facts of the present case, the Board would normally 
also consider Diagnostic Codes 7803 and 7804 for superficial 
scars that are poorly nourished, with repeated ulceration, or 
that are tender and painful on objective demonstration.  
However, the veteran is already receiving the maximum benefit 
to which he would be entitled under these Diagnostic Codes 
and additional analysis is therefore not necessary.  In this 
regard, the Board notes that the Rating Schedule also 
provides for higher evaluation for scars based on limitation 
of function of the part affected under Diagnostic Code 7805.  
The Board reiterates, however, that the service-connected 
scars have not been shown to result in limitation of function 
of the eyelid, eyebrow or mouth.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claims.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  When the entire history of 
the disorder at issue is reviewed, based upon the objective 
medical evidence together with the veteran's contentions 
regarding the manner in which it arose and its 
manifestations, the Board can discern no basis for assigning 
a rating higher than the 40 percent for mandible fractures 
residuals and 10 percent for facial scars currently in 
effect.  38 C.F.R. § 4.7 (2001).

Accordingly, the fractures residuals and scar disabilities 
are adequately reflected by the ratings currently assigned 
and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
fractures of the mandible at the symphysis and condyles with 
temporomandibular joint syndrome, avulsion of teeth numbers 8 
and 24, and fracture of tooth number 9 is denied.

Entitlement to an evaluation in excess of 10 percent for 
scars of the left eyebrow and lip is denied.  


REMAND

In January 1997 a Notice of Disagreement (NOD) was filed as 
to the December 1996 denial of service connection for 
disfiguring nose scars, thus initiating an appeal as to that 
matter but no statement of the case (SOC) has been issued as 
to that matter.  Generally, when a claim has been placed in 
appellate status by the filing of an NOD, the Board must 
remand the claim to the RO for preparation of a statement of 
the case (SOC) as to that claim.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Thus, the issue of service connection for disfiguring nose 
scars must be REMANDED, per Manlincon v. West, 12 Vet. 
App. 238 (1999), so that the RO can issue an SOC on the 
underlying claim.  

Accordingly, the case is remanded for the following:

1.  The RO should issue an SOC as to the 
issue of entitlement to service 
connection for disfiguring nose scars, 
and allow the veteran and his service 
representative the requisite period of 
time for a response.  

2.  Thereafter, if an appeal is perfected 
as to this matter, the case should be 
returned to the Board for appellate 
review.  The purpose of this remand is to 
ensure due process of law.  No action by 
the veteran is required, until he is so 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03. 


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


